Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Himanshu S. Amin on 08/30/2022.
	The application has been amended as follows:
13. 	(Currently Amended) The first HMD of claim 9, the operations further comprising: 
determining, based on second location information of a third [[H:JvID]]HMD, a current location of the third HMD relative to the first HMD, the location information of the third HMD identifying a distance and a direction of the third HMD relative to the first HMD, the third HMD being worn by a third user; 
determining, based on the current location of the third HMD, that the third HMD is within the threshold distance of the first HMD; 
initiating reception of a second real-time data stream from the third HMD, the second real-time data stream including second transcribed text generated by the third HMD from audio of the third user captured by a microphone of the third HMD, the third HMD having generated the second transcribed text using the speech recognition technique; 
generating second AR content based on the second transcribed text included in the second real-time data stream received from the third HMD; and 
displaying the second AR content on a transparent di[[ ]]play of the first HMD, the second AR content displayed at a position of the transparent display of the first HMD based on the second location information of the third user such that the second AR content appears coupled to the third user when viewing the third user through the transparent display of the first HMD.

20. 	(Currently Amended) The non-transitory computer-readable medium of claim 16, the operations further comprising: 
determining, based on second location information of a third HMD, a current location of the third HMD relative to the first HMD, the location information of the third HMD identifying a distance and a direction of the third HMD relative to the first HMD, the third HMD being worn by a third user; 
determining, based on the current location of the third HMD, that the third HMD is within the threshold distance of the first HMD; 
initiating reception of a second real-time data stream from the third HMD, the second real-time data stream including second transcribed text generated by the third HMD from audio of the third user captured by a microphone of the third HMD, the third HMD having generated the second transcribed text using the speech recognition technique; 
generating second AR content based on the second transcribed text included in the second real-time data stream received from the third HMD; and 
displaying the second AR content on a transparent display of the first HMD, the second AR content displayed at a position of the transparent di[[ ]]splay of the first HMD based on the second location information of the third user such that the second AR content appears coupled to the third user when viewing the third user through the transparent display of the first HMD.


Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The application is allowed in view of Applicant’s arguments in page 10 of the Applicant Arguments filed on 08/19/2022. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611